Exhibit 99.1 ARROW ELECTRONICS, INC. 7459 S. LIMA STREET ENGLEWOOD, CO 80112 303-824-4000 ARROW ELECTRONICS REPORTS SECOND-QUARTER NON-GAAP EARNINGS PER SHARE OF $1.43 Margins Expand Over Prior Year Cash Flow from Operations of $159 Million FOR IMMEDIATE RELEASE ENGLEWOOD, Colo. July 29, 2014 Arrow Electronics, Inc. (NYSE:ARW) today reported second-quarter 2014 net income of $127.9 million, or $1.27 per share on a diluted basis, compared with net income of $89.9 million, or $.86 per share on a diluted basis in the second quarter of 2013.Excluding certain items1 in the second quarters of both 2014 and 2013, net income would have been $144.3 million, or $1.43 per share on a diluted basis, in the second quarter of 2014 compared with net income of $124.0 million, or $1.19 per share on a diluted basis, in the second quarter of 2013.Second-quarter sales of $5.68 billion increased 7 percent from sales of $5.31 billion in the prior year.Sales, as adjusted, increased 1 percent year over year. “We delivered strong results in the second quarter as we continued to accomplish our strategic objectives.Earnings per share of $1.43 and sales of $5.7 billion were above the midpoints of our guidance.Global components, as well as the software and services portions of enterprise computing solutions, again delivered growth.Business conditions for the hardware portion of enterprise computing solutions improved from the first quarter as we anticipated,” said Michael J. Long, chairman, president, and chief executive officer. Global components second-quarter sales of $3.57 billion increased 5 percent year over year.Sales in that segment, as adjusted, grew 2 percent year over year.Americas components sales increased 2 percent year over year.European components sales grew 9 percent year over year, or 3 percent as adjusted, marking the fifth consecutive quarter of year-over-year growth for the region on an as-adjusted basis.Components sales in the Asia-Pacific region increased 5 percent year over year. Global enterprise computing solutions second-quarter sales of $2.11 billion grew 10 percent year over year.Sales in that segment, as adjusted, declined 1 percent year over year.The Americas and Europe continued to experience growth in infrastructure, security and virtualization software product lines, offset by a decline in proprietary servers. “With $159 million in cash flow from operations in the second quarter, we again meaningfully exceeded our cash flow target,” said Paul J. Reilly, executive vice president, finance and operations, and chief financial officer.“The highly effective management of our balance sheet and related strong cash flow provided us with the opportunity to both deploy capital toward our strategic initiatives and return approximately $50 million to shareholders through our stock repurchase program.” SIX-MONTH RESULTS Arrow’s net income for the first six months of 2014 was $235.0 million, or $2.33 per share on a diluted basis, compared with net income of $167.8 million, or $1.58 per share on a diluted basis in the first six months of 2013. Excluding certain items1 in both the first six months of 2014 and 2013, net income would have been $268.3 million, or $2.66 per share on a diluted basis, in the first six months of 2014 compared with net income of $227.1 million, or $2.14 per share on a diluted basis, in the first six months of 2013. In the first six months of 2014, sales of $10.76 billion increased 6 percent from sales of $10.16 billion in the first six months of 2013. 1 A reconciliation of non-GAAP adjusted financial measures including sales, as adjusted, operating income, as adjusted, net income attributable to shareholders, as adjusted, and net income per share, as adjusted to GAAP financial measures is presented in the reconciliation tables included herein. GUIDANCE “As we look to the third quarter, we would expect market conditions for our global components and enterprise computing solutions businesses to remain consistent with the second quarter.We believe that total sales will be between $5.25 billion and $5.65 billion, with global components sales between $3.55 billion and $3.75 billion and global enterprise computing solutions sales between $1.7 billion and $1.9 billion.As a result of this outlook, we expect earnings per share, on a diluted basis, excluding any charges to be in the range of $1.26 to $1.38 per share.Our guidance assumes an average tax rate in the range of 27 to 29 percent, and average diluted shares outstanding are expected to be 100 million,” said Mr. Reilly. Please refer to the CFO commentary, which can be found at www.arrow.com/investor, as a supplement to the company’s earnings release. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions.Arrow serves as a supply channel partner for more than 100,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 460 locations in 58 countries. # # # Contact: Steven O’Brien Director, Investor Relations 303-824-4544 Paul J. Reilly Executive Vice President, Finance and Operations, & Chief Financial Officer 631-847-1872 Media Contact: John Hourigan Vice President, Global Communications 303-824-4586 Information Relating to Forward-Looking Statements This press release includes forward-looking statements that are subject to numerous assumptions, risks, and uncertainties, which could cause actual results or facts to differ materially from such statements for a variety of reasons, including, but not limited to: industry conditions, the company's implementation of its new enterprise resource planning system, changes in product supply, pricing and customer demand, competition, other vagaries in the global components and global enterprise computing solutions markets, changes in relationships with key suppliers, increased profit margin pressure, the effects of additional actions taken to become more efficient or lower costs, risks related to the integration of acquired businesses, changes in legal and regulatory matters, and the company’s ability to generate additional cash flow.Forward-looking statements are those statements, which are not statements of historical fact.These forward-looking statements can be identified by forward-looking words such as "expects," "anticipates," "intends," "plans," "may," "will," "believes," "seeks," "estimates," and similar expressions. Shareholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made.The company undertakes no obligation to update publicly or revise any of the forward-looking statements. For a further discussion of factors to consider in connection with these forward-looking statements, investors should refer to Item 1A Risk Factors of the company’s Form 10-Q for the quarterly period ended June 28, 2014, as well as the company’s Annual Report on Form 10-K for the year ended December 31, 2013. Certain Non-GAAP Financial Information In addition to disclosing financial results that are determined in accordance with accounting principles generally accepted in the United States (“GAAP”), the company also provides certain non-GAAP financial information relating to sales, operating income, net income attributable to shareholders, and net income per basic and diluted share. The company provides sales on a non-GAAP basis adjusted for the impact of changes in foreign currencies and the impact of acquisitions by adjusting the company's prior periods to include the sales of businesses acquired as if the acquisitions had occurred at the beginning of the period presented (referred to as "impact of acquisitions"). Operating income, net income attributable to shareholders, and net income per basic and diluted share are adjusted for certain charges, credits, gains, and losses that the company believes impact the comparability of its results of operations.These charges, credits, gains, and losses arise out of the company’s efficiency enhancementinitiatives, acquisitions (including intangible assets amortization expense), prepayment of debt, and adjustments related to certain tax matters.A reconciliation of the company’s non-GAAP financial information to GAAP is set forth in the tables below. The company believes that such non-GAAP financial information is useful to investors to assist in assessing and understanding the company’s operating performance and underlying trends in the company’s business because management considers these items referred to above to be outside the company’s core operating results.This non-GAAP financial information is among the primary indicators management uses as a basis for evaluating the company’s financial and operating performance.In addition, the company’s Board of Directors may use this non-GAAP financial information in evaluating management performance and setting management compensation. The presentation of this additional non-GAAP financial information is not meant to be considered in isolation or as a substitute for, or alternative to, sales, operating income, net income and net income per basic and diluted share determined in accordance with GAAP. Analysis of results and outlook on a non-GAAP basis should be used as a complement to, and in conjunction with, data presented in accordance with GAAP. ARROW ELECTRONICS, INC. (In thousands except per share data) (Unaudited) NON-GAAP SALES RECONCILIATION Quarter Ended June 28, June 29, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Consolidated sales, as adjusted $ $ .8 % Global components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Global components sales, as adjusted $ $ % Europe components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Europe components sales, as adjusted $ $ % Global ECS sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Global ECS sales, as adjusted $ $ )% Six MonthsEnded June 28, June 29, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Consolidated sales, as adjusted $ $ )% Global components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Global components sales, as adjusted $ $ % Europe components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Europe components sales, as adjusted $ $ % Global ECS sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Global ECS sales, as adjusted $ $ )% ARROW ELECTRONICS, INC. (In thousands except per share data) (Unaudited) NON-GAAP EARNINGS RECONCILIATION Quarter Ended Six Months Ended June 28, June 29, June 28, June 29, Operating income, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Operating income, as adjusted $ Net income attributable to shareholders, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - Net income attributable to shareholders, as adjusted $ Net income per basic share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - Net income per basic share, as adjusted $ Net income per diluted share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Settlement of tax matters Income taxes - - Interest (net of taxes) - - Net income per diluted share, as adjusted $ The sum of the components for basic and diluted net income per share, as adjusted, may not agree to totals, as presented, due to rounding. ARROW ELECTRONICS, INC. (In thousands except per share data) (Unaudited) SEGMENT INFORMATION Quarter Ended Six Months Ended June 28, June 29, June 28, June 29, Sales: Global components $ Global ECS Consolidated $ Operating income (loss): Global components $ Global ECS Corporate (a) (47,363 ) (65,005 ) (94,927 ) (117,324 ) Consolidated $ (a) Includes restructuring, integration, and other charges of $9.6 million and $21.2 million for the second quarter and first six months of 2014 and $30.2 million and $51.8 million for the second quarter and first six months of 2013, respectively. NON-GAAPSEGMENT RECONCILIATION Quarter Ended Six Months Ended June 28, June 29, June 28, June 29, Global components operating income, asreported $ Intangible assets amortization expense Global components operating income, as adjusted $ Global ECS operating income, as reported $ Intangible assets amortization expense Global ECS operating income, as adjusted $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) (Unaudited) Quarter Ended Six Months Ended June 28, June 29, June 28, June 29, Sales $ Costs and expenses: Cost of sales Selling, general, and administrative expenses Depreciation and amortization Restructuring, integration, and other charges Operating income Equity in earnings of affiliated companies Loss on prepayment of debt - - - Interest and other financing expense, net Income before income taxes Provision for income taxes Consolidated net income Noncontrolling interests Net income attributable to shareholders $ Net income per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted ARROW ELECTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands except par value) June 28, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, at cost: Land Buildings and improvements Machinery and equipment Less: Accumulated depreciation and amortization ) ) Property, plant, and equipment, net Investments in affiliated companies Intangible assets, net Cost in excess of net assets of companies acquired Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Short-term borrowings, including current portion oflong-term debt Total current liabilities Long-term debt Other liabilities Equity: Shareholders' equity: Common stock, par value $1: Authorized – 160,000 shares in both 2014 and 2013 Issued – 125,424 shares in both 2014 and 2013 Capital in excess of par value Treasury stock (26,621 and 25,488 shares in 2014 and 2013, respectively), at cost ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Quarter Ended June 28, June 29, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes ) Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) ) Other ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable ) ) Inventories ) ) Accounts payable Accrued expenses ) Other assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property, plant, and equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) ) Repayment of long-term bank borrowings, net ) ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 28, June 29, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) ) Other Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable Inventories ) ) Accounts payable ) ) Accrued expenses ) ) Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant, and equipment ) ) Other - ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) ) Repayment of long-term bank borrowings, net ) ) Net proceeds from note offering - Redemption of senior notes - ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $
